Title: Joseph Dougherty to Thomas Mann Randolph, 20 July 1819
From: Dougherty, Joseph
To: Randolph, Thomas Mann


          
            Dear sir
             Washington City July 20th 1819
          
          I will now give you an account of my prosperity and adversity for these nine years past.
          In the year 1812, I was as independent as any person in this City. my property, real, personal & mixt, was then worth $2700 clear of all incumbranc.
          The losses I sustained during the war; was not less than $1600; leaving out the loss of time: and money spent while on the campaignes—and keeping my family 31 miles from this place seven weeks after the visit from the enemy in 1814: When I returned to my cellar I found my bottels were nearly all burst, and the liquor lost. I was then reduced to the lowest ebb; left without the means of supporting my family—and, had I have been without friends, must have fallen.
          The profits on my sales for four years past, have not been sufficient to pay the interest on the money I had borrowed.
          On the thirteenth of June 1818—I was elected by the secretarys of State, War and Navy Superintendent of the building occupied by them (election unanimous) with a salary of five hundred dls. per. ann.
          The dutys of the office did not require much time, or attention—and therefore, did not prevent my attending to the bottling business.
          My daughters, (three) have received what education I could afford to give them—and are now capable of rendering some assistance towards the  support of the family. I had appropiated my salary to pay my  debt—and would, in the course of four years hence, have stood on the same footing that I stood on in 1812. In the month Decr. last, I did cowhide Colo. Sal. Lane for insolence to me, without the least shadow of cause.   The President gave orders to the secretarys to dismiss me immediately. The first order was not promtly obyed. A second order was given—“sir, if you do not dismiss Mr Dougherty, I Know how to proceed.” you may think sir, that, what I now write comes from a tainted heart. No sir. I am nither an Aaron Burr, nor—a John Randolph. Disappointments, nor privations will never again twist me into that pool! 
   *from the tyrannical yoke of the British governt.
 from which which I extricated myself in the year 1796.
          What were the feelings of Mr Adams on that occasion? on telling me, that “under present circumstances, I am sorry to be obliged to tell you, that I must for the present dispence with your services.” he took his handkerchief from his pocket—turnd his back towards me for several minets. After a pause, he said, that, the place should be left open for me until I would say, that I had done all I could do to reconcile the President by geting my friends in Congress to intercede for me—but all in vain.
          The plac was kept open for me six weeks—indeed, until I told the Secretarys, that I had done all that I could do to reconcile the President—all the while the secretarys were devising ways and means to get the Presidents consent to reinstate me.
          Mr Calhound asked me if “I had made Mr Jefferson accquainted with the circumstance” I answered no; and and gave for reason—that, I would be sory to trouble Mr Jefferson with a thing so trivial—He said “I would do well to accquaint Mr J. and also to get all my acquaintance—
   †Members of congress.
 and particularly those who were Mr Jeffersons friends to go to the President to intercede for me.”   The grand jury found a bill against me for an assault and battery on the person of Sal. Lane; and the court fixed the fine at 50 dollars, and thirty days imprisonment. The citizens generally were much dissatisfied at the decision of the court in my case; called town meetings, with a view I believe in the first instance to express their disapprobation of the severity of the punishment inflicted by the court—judjeingjudgeing, that, my dismissal from office by the order of the President, was a punishment too sufficiently severe to atone for the crime.
          To make you fully acquainted with the general character, and standing in society of Colo. Lane, would be too lengthy. I can assure you, that, if a petty constable was to be elected by the people of this City—he being a candatate would (probably) get five, or six voter—yet the President continues him in office because he is useful to him. Lane has been four times whiped with the cowhide, and twice beaten with the fists within two years.
          The Citizens of this City made up the amt. of the fine and court charges in a few hours—and a committe appointed to wait on me to obtain my approbation of the acceptance of it, to which I gave consent.
          The court (in an underhanded way) sent me a verbal message, when 18 days in jail, granting me the prevelege of going out when I thought proper—this they did not do, until they found that the grand jury, the petty jurors, and all the Citizens of this place denounced their decision in my case.
          I did not accept the offer. I sent them word in a more open, and independent way; that I should not depart from the jail until I had payd the last moment—which I did.
          It will give me real pleasure to know how the family are—I hope sir you can spare one moment to inform me—and particularly of the health of the Man of the People.
          Oh! When shall we have another Jefferson! It never was necessary for him to go on electionering tours.
          
            Sir your Humble servt.
            Jos Dougherty
          
        